Case: 18-30255      Document: 00514929223         Page: 1    Date Filed: 04/24/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit


                                    No. 18-30255
                                                                                  FILED
                                                                              April 24, 2019
                                  Summary Calendar
                                                                             Lyle W. Cayce
                                                                                  Clerk
CALVIN HORTON,

                                                 Plaintiff-Appellant

v.

BOBBY JINDAL; JAMES LEBLANC; GIBBS WHALEN; NATE CAIN;
JERRY GOODWIN; CON WAY HOSPITAL; UNKNOWN DOCTORS;
AVOYELLES CORRECTIONAL CENTER; DOCTOR SMITH; NURSE
SIDLEY; DOCTOR HEARN; HUEY P LONG HOSPITAL; LOUISIANA
DEPARTMENT OF PUBLIC SAFETY AND CORRECTIONS; MEDICAL
DEPARTMENT AVOYELLES CORRECTIONAL CENTER,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 5:15-CV-1707


Before HIGGINBOTHAM, ELROD, and DUNCAN, Circuit Judges.
PER CURIAM: *
       Calvin Horton, Louisiana prisoner # 115578, appeals the dismissal of his
in forma pauperis (IFP), pro se complaint, which raised claims pursuant to 42



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-30255      Document: 00514929223      Page: 2    Date Filed: 04/24/2019


                                   No. 18-30255

U.S.C. § 1983. The district court dismissed Horton’s complaint as frivolous
pursuant to 28 U.S.C. § 1915(e)(2)(B)(i).
      Horton fails to address the district court’s reasons for finding his case to
be frivolous. Pro se briefs are afforded liberal construction. See Yohey v.
Collins, 985 F.2d 222, 225 (5th Cir. 1993). Nevertheless, when an appellant
fails to identify any error in the district court’s analysis, it is the same as if the
appellant had not appealed the decision. Brinkmann v. Dallas Cty. Deputy
Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987).
      Because Horton has failed to challenge any factual or legal aspect of the
district court’s disposition of his claims, he has abandoned those claims on
appeal. See id. Thus, the appeal lacks arguable merit. See Howard v. King,
707 F.2d 215, 220 (5th Cir. 1983). Accordingly, the APPEAL IS DISMISSED
as frivolous. 5TH CIR. R. 42.2. Horton’s motion for appointment of counsel is
DENIED.
      The district court’s dismissal of Horton’s complaint and our dismissal of
this appeal both count as strikes for purposes of 28 U.S.C. § 1915(g). See
Coleman v. Tollefson, 135 S. Ct. 1759, 1763 (2015); Adepegba v. Hammons, 103
F.3d 383, 387 (5th Cir. 1996). A district court has recently dismissed a separate
§ 1983 case brought by Horton as frivolous pursuant to § 1915(e), see Horton v.
Aronald, No. 5:15-cv-02580 (W.D. La. March 26, 2018), and that dismissal also
counts as a strike under § 1915(g), Adepegba, 103 F.3d at 387. Having now
accumulated three strikes for purposes of § 1915(g), Horton is BARRED from
proceeding IFP in any civil action or appeal while he is incarcerated or detained
in any facility unless he is in imminent danger of serious physical injury.
§ 1915(g).




                                          2